Title: From John Quincy Adams to Abigail Smith Adams, 19 November 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 53.
St: Petersburg 19. November 1813.

If my last Letter should reach you before this, my ever dear and affectionate mother, you will see by the Postscript, that before it was dispatched we had been informed through an indirect channel of the decease of my beloved Sister—This event, so distressing in itself, but for which your kind letters of 2 and 14 July, had in some measure prepared my Mind, has excited a new and additional anxiety to hear again from you—I know and confide in the Christian Resignation and Fortitude, which I am perswaded have supported my honoured Parents through those trying scenes which you anticipated, and which were so soon and so severely realized; but I know too how sharp your affliction must have been and how great the need of Consolations, which nothing but the firm reliance upon a merciful Providence can bestow—May they have been, and still be to you and to my venerable father, neither small nor few! may they prove better to you than Sons or Daughters! And may the sympathies and dutiful Affection of your remaining Children, and of all theirs, supply as far as it is given to any thing upon Earth to supply a bereavement, the sorrows of which I humbly pray and trust will be compensated to you in a purer and more blessed state of existence!
My latest letter form America is your’s of 14 July.—I have continued to write, punctually, once at least in every month to you, and almost as frequently either to my father or to my brother. There are Americans constantly going from hence with the intention of returning to the United States, and by them I have had frequent opportunities of forwarding letters as far as Sweden and even England—But lately the Americans in England have not been permitted to embark for America, and several of the Gentlemen charged with letters from us have been stopp’d as they were on the point of departure—Some of them had I believe already forwarded my letters, and I hope they will come safely to your hands.—There are also numbers of vessels going from Gothenburg directly to the United States, but their Captains have in some instances declined to take American Passengers, and in others sealed letters—If this practice should become general, I shall be under the necessity of leaving open my letters to you, which I shall do rather than omit writing to you at all.
I expect indeed to have shortly the opportunity of writing to you by Mr: Gallatin and Mr Bayard, who are now waiting only for the official communication of what we inofficially know with certainty to take their departure on their return to America—At the close of the last and the first days of the present Month, there was every prospect that the Waters of the Neva and Gulph of Finland would be immediately locked up by the frost—All the Bridges over the River in this City were actually carried away by the floating ice, as always happens at the freezing of the river—But the weather suddenly moderated, the ice disappeared and the Navigation of the river and gulf is yet open; and now later in the Season than I had ever witnessed it before. At the time when the waters were thought to be closing, the Neptune sailed from Cronstadt to go to Gothenburg from which place the Navigation if suspended during any part of the Winter will be open again much earlier in the Spring than here—Mr Gallatin and Mr Bayard intend to go to Gothenburg by land, and as they will probably leave this place within a Month or six weeks, and intend to stop some time in England on their way home, they will not be likely to reach the United States before next June.—The British Government have positively refused to treat with us under a Mediation, but have given some manifestations that they are willing to treat with us directly—We have no authority for this, but my Colleagues will take the opportunity as they return to ascertain whether any thing can be done by a direct Negotiation.
Since the renewal of the War in Germany, the odds of force have been too decisive against the French, and the catastrophe of their Army has been nearly equal to that of the last year—Napoleon himself has been defeated and overpowered by the four combined armies Austria, Russia, Prussia and Sweden, and on the 19th: of October escaped from Leipzig, leaving his ally the king of Saxony a Prisoner, more than twenty of his Generals, and forty thousand men also prisoners, and 400 pieces of Cannon, Ammunition, baggage &c in proportion to the conquerors—All his other German Allies have deserted him and taken side against him; the Austrians are advancing in Italy, and Lord Wellington with his English, Spaniards and Portugueze, are invading France from the Pyrenees—
We are not more than usually out of health—Charles is now at a boarding school; and comes home from Saturday till Monday—I hope he will soon be able to write to his brothers—
I am always affectionately your’s
A.